Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.  
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-14, drawn to a cleaning composition, classified in C11D; 3/30.
II. Claims 15-20, drawn to a method of cleaning, classified in B08B; 3/08.

The inventions are independent or distinct, each from the other because:
Inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product of Group I can be used in a materially different process such as an insecticide in a method of treating crops.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

2)  The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
3)  The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
During a telephone conversation with Jill Link on July 29, 2021, a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Note that, instant claim 4 is dependent upon instant claim 3, wherein instant claim 3 recites several specific amine along with their formulas; instant claim 4 recites several other amines and their respective formulas, wherein the amines of instant claim 4 does not further limit the amines as recited by instant claim 3.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, 5-10, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/222963.
‘963 teaches a composition having biocidal properties, wherein the composition contains a first biocide in combination with a second biocide.  The second biocide may comprise an amine such as C8-C14 alkyl amines including N,N-bis(3-aminopropyl)dodecyl amine, etc.  See paras. 37-38.  In an embodiment, the composition contains the first biocide in an amount from 3% to 15% by weight and the second biocide in an amount, for example, from 3% to 15% by weight or 1% to 10% by weight, an alkalinity builder in in amount from 0.1 to 8% by weight, at least one surfactant in an amount from 1 to 20% by weight, and a complexing agent in an amount from 0.1% to 5% by weight.  See page 10 and paras. 52-60 and 69.  Solvents may also be used in the compositions and include water, alcohols, glycol ethers, etc.  See para. 68.  Suitable complexing agents include EDTA, NTA, etc.  See para. 72.  Additionally, a pH adjusting agent may be used including sodium hydroxide, etc., such that the composition has a pH in the range of about 6 to about 13.  Suitable nonionic surfactants are C6-C12 alkoxylated alcohols having from 2 to 8 moles of ethoxylation.  See para. 70.  

Nonetheless it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to formulate a composition containing an amine, a nonionic ethoxylated alcohol surfactant, a chelant, an alkalinity source, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success and similar results with respect to other disclosed components, because the broad teachings of ‘963 suggest a composition containing an amine, a nonionic ethoxylated alcohol surfactant, a chelant, an alkalinity source, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  WO2017/222963 as applied to claims 1, 2, 5-10, 13, and 14 above, and further in view of Sun et al (US 9,803,160).  
‘963 is relied upon as set forth above.  However, ‘963 does not teach the use of a polycarboxylate polymer in addition to the other requisite components of the composition as recited by the instant claims.  
Sun et al teach chlorinated and non-chlorinated alkaline cleaning compositions for removal of proteinaceous and fatty soils at low temperature.  See Abstract.  Water conditioning agents may also be used in compositions which aid in removing metal compounds and in reducing harmful effects of hardness components in service water.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use polyacrylic acid in the composition taught by ‘963, with a reasonable expectation of success, because Sun et al teach the equivalence of poyacrylic acid to EDTA as chelating agents in a similar composition and further, ‘963 teaches the use of EDTA.  
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2017/222963 as applied to claims 1, 2, 5-10, 13, and 14 above, and further in view of Olson et al (US 2017/0079265).
‘963 is relied upon as set forth above.  However, ‘963 does not teach the use of the specific amine in addition to the other requisite components of the composition as recited by the instant claims.  
Olson et al teach a method of making triamine solids, compositions employing the solid triamine, etc.  Beneficially, the triamine solids provide antimicrobial, sanitizing, and disinfectant properties for use in various composition formulations and applications of use.  Suitable triamines that provide disinfectant properties include those having the same formula(s) as recited by instant claims 3 and 4. See paras. 8-40.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use an amine having the same formula as recited by instant claim 3 in the composition taught by ‘963, with a reasonable expectation of success, because Olson et al teach the equivalence of amines as recited by instant .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Remaining references cited but not relied upon are considered to be cumulative to or less pertinent than those relied upon or discussed above.
Applicant is reminded that any evidence to be presented in accordance with 37 CFR 1.131 or 1.132 should be submitted before final rejection in order to be considered timely.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571) 272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



/G.R.D/August 10, 2021